IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40871
                         c/w No. 02-40879
                          Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARK DAVID WARREN,

                                         Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                     USDC Nos. G-01-CR-10-ALL
                               G-00-CR-16-ALL
                       --------------------
                         February 6, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mark David Warren appeals the sentences he received

following his guilty-plea convictions for one count of interstate

transportation of child pornography, two counts of possession

of child pornography (Counts 2 and 3), and one counts of

communicating a false distress message to the United States Coast

Guard.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40871
                          c/w No. 02-40879
                                 -2-

     Warren argues that the district court erred in upwardly

departing from the guideline range for his interstate-

transportation-of-child-pornography conviction (Count 1) because

the stated reasons for departure had already been taken into

account in determining his guideline sentence and because the

district court did not notify him of its intent to depart from

the guidelines.    Warren did not raise these objections in the

district court; therefore, review is for plain error only.     See

United States v. Davenport, 286 F.3d 217, 219 (5th Cir. 2002)

(failure to object to lack of notice); United States v. Alford,

142 F.3d 825, 830 (5th Cir. 1998) (failure to object to upward

departure).

     Although the fact that the images involved prepubescent

minors or minors under 12 had been considered in determining

Warren’s guideline range, the fact that some of the images

involved infants was not taken into consideration.    Even though

the sadistic or masochistic aspects of the images had been

considered in determining the guideline range, in light of the

volume or number of the images, over 10,000 by Warren’s

admission, the weight attached to that factor was clearly

inadequate.   See § 5K2.0, p.s.   These factors were not adequately

taken into consideration by the Sentencing Commission, and

their consideration is neither forbidden nor discouraged.    See

§ 5H1.1-12, p.s.    Moreover, the sentence of 180 months’

imprisonment did not exceed the statutory-maximum term of 15
                           No. 02-40871
                         c/w No. 02-40879
                                -3-

years.   Thus, there is no plain error in the district court’s

upward departure.

     Although the district court erred insofar as it failed to

provide notice prior to sentencing of the grounds and its intent

to upwardly depart from the guidelines, Warren has not proved

that the error was prejudicial.   See United States v. Nevels,

160 F.3d 226, 231 (5th Cir. 1998).   The district court’s grounds

for departure regarding the sadistic or violent content of the

images was based, not only on “the degradation of the images,”

but also on “the enormity of the volume involved.”   As Warren

does not address the volume of the degrading images, which was

not adequately taken into consideration by the specific-offense-

level increase pursuant to § 2G2.2(b)(3) for the sadistic and

violent conduct depicted in the images, he therefore has not

established that the district court’s error regarding lack of

notice requires reversal.

     Warren also argues that his false-distress sentence was

improperly tainted by the district court’s feelings regarding the

child-pornography offenses.   The district court clearly intended

to upwardly depart four levels from the guideline range for the

false-distress conviction, as requested by the Government and

based on the reasons stated by the Government in its motion.

There is nothing in the record to support Warren’s assertion that

this upward departure was in any way based on his conduct

regarding the child pornography offenses.

     AFFIRMED.